UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JASON WINTERS,                                                                  11/20/2019


                                  Plaintiff,
                                                                  19-CV-7272 (VSB)
                      -against-
                                                                ORDER OF SERVICE
 K. SMALLS, WARDEN OF A.M.K.C.; CAPT.
 BARNABY; DEPTY; COOK; C.O. GUAMAN,

                                  Defendants.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff, currently incarcerated at Rikers Island, brings this pro se action under 42 U.S.C.

§ 1983, alleging that Defendants violated his constitutional rights. By order dated August 5,

2013, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis. 1

       The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants A.M.K.C. Warden Smalls, Capt. Barnaby, Depty. Cook, and C.O. Guaman waive

service of summons.

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local

Civil Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
service of the complaint, Defendants must serve responses to these standard discovery requests.

In their responses, Defendants must quote each request verbatim. 2

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package

SO ORDERED.

 Dated:    November 20, 2019
           New York, New York




       2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                 2
